Citation Nr: 0918107	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to June 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO granted 
service connection for bilateral hearing loss and tinnitus 
and assigned a 10% rating for each, effective October 12, 
2004.  The Veteran perfected an appeal of this determination 
to the Board. 

In May 2009, the Board granted the Veteran's motion to have 
his case advanced on its docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  On private audiological testing in October 2001, the 
Veteran's hearing acuity was level V in the right ear and 
level II in the left ear.

2.  On private audiological testing in April 2002, the 
Veteran's hearing acuity was level I in the right ear and 
level II in the left ear.

3. On VA audiological testing in September 2002, the 
Veteran's hearing acuity was level II in the right ear and 
level II in the left ear.

4.  On VA audiological testing in September 2005, the 
Veteran's hearing acuity was level VII in the right ear and 
level II in the left ear.

5.  The Veteran experiences tinnitus.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have been not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claims for higher initial ratings for bilateral hearing 
loss and tinnitus arise from the Veteran's disagreement with 
the initial ratings assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
address prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
private and VA treatment records.  In addition, the Veteran 
was afforded two VA audiological examinations.

The Court has held that unless there is expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results, or medical evidence 
demonstrates that an alternative testing method exists and is 
in use by the general medical community, it will not second-
guess VA's policy concerning audiological examinations.  
Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  

The Veteran has submitted no such medical evidence in support 
of his claim.  In addition, Martinak specified that an 
audiology examiner was required to fully describe the 
functional effects of caused by a hearing disability.  Id at 
454-5.  In Martinak, the Court held that this duty was 
fulfilled where the examiner recorded the Veteran's 
complaints that hearing loss and tinnitus interfered with 
sleep.  Id.  

In the instant case, the VA examiner noted the Veteran's 
complaints that his hearing loss was progressing and that at 
times, tinnitus interfered with his ability to sleep.  The 
examination noted that the Veteran's chief complaint was 
hearing loss.  Hence the functional effects were considered.  
Therefore, the Board concludes that all audiological 
examinations were adequate for rating purposes, as they 
included a pure tone audiometry test and a speech 
discrimination test, in accordance with 38 C.F.R. § 4.85, and 
included an opinion by the audiologists as to the severity of 
the Veteran's bilateral hearing loss.  For example, the 
September 2005 VA audiologist noted that the situation of 
greatest difficulty for the Veteran was competing noise. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing loss exists 
when the pure tone threshold at the frequencies of 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more; or where 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  In the latter 
situation, the higher Roman numeral, determined from Table VI 
or VIA, will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.

On the October 2001 audiological examination by Dr. Jacewicz, 
the Veteran's pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
55
55
70
90
68
Left ear
45
50
70
80
61

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's October 2001 examination 
revealed level II hearing in the right ear and level II 
hearing in the left ear.  However, because the puretone 
thresholds at each frequency in the right ear were 55 
decibels or greater, Table VIA is for consideration.  As 
Table VIA reveals level V hearing in the right ear, this 
higher numeral will be used.  Combining these levels 
according to Table VII yields an evaluation of 10 percent.

The next audiological examination was the April 2002 
examination by Dr. Jacewicz.  On this examination, the 
Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
50
60
65
90
66
Left ear
50
50
70
80
63

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's April 2002 examination results 
revealed level II hearing in the right ear and level II 
hearing in the left ear.  Combining these levels according to 
Table VII yields a noncompensable rating.

The next audiological examination test results are those from 
a September 2002 VA audiology consultation note.  On this 
examination, the Veteran's pure tone thresholds, in decibels, 
were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
45
55
75
90
66
Left ear
40
55
75
95
66

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's September 2002 examination 
results revealed level II hearing in each ear.  Combining 
these levels according to Table VII yields a noncompensable 
rating.

The most recent audiological examination test results are 
those from a September 2005 VA compensation and pension exam 
report.  On this examination, the Veteran's pure tone 
thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
55
70
90
105
80
Left ear
45
75
95
95
77.5

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

Using Table VI, the Veteran's September 2005 examination 
revealed level II hearing in both ears.  However, because the 
puretone thresholds at each frequency in the right ear were 
55 decibels or greater, Table VIA is for consideration.  As 
Table VIA reveals level VII hearing in the right ear, this 
higher numeral will be used.  Combining these levels 
according to Table VII yields an evaluation of 10 percent.

Application of the rating schedule to the numeric 
designations assigned based on the four audiological 
examination reports in the claims file reflects that the 
proper initial rating for the Veteran's bilateral hearing 
loss is 10 percent.  Consequently, the Veteran is not 
entitled to an initial rating higher than 10 percent.  As 
there is no evidence that a rating higher than that assigned 
in this decision is warranted, reasonable doubt could not 
serve as the basis for higher initial ratings.  Gilbert v. 
Derwinski, 1 Vet. App. at 53.

Tinnitus

The version of Diagnostic Code 6260, in effect since June 13, 
2003 provides that only a single evaluation can be provided 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus. VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25 and Diagnostic Code 6260, which limit a Veteran 
to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus under the 
old or new versions of the rating criteria.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no schedular basis for 
assigning more than a single, 10 percent rating for tinnitus, 
the Veteran's claim for a higher rating must be denied on a 
schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).



Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.   The symptoms of the Veteran's 
disabilities are hearing loss and tinnitus.  These symptoms 
are contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required, and 
referral for consideration of an extraschedular evaluation 
for any of the service-connected disabilities addressed 
herein is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


